Title: To Thomas Jefferson from Benjamin Lincoln Lear, 19 September 1821
From: Lear, Benjamin Lincoln
To: Jefferson, Thomas


Sir,
Washington
19 Sept 1821.
Mr Wirt has probably informed you that he had transfered to me the papers wh: you sent him relative to the Estate of Genl Kosciuszko, and requested me to administer upon it, as you had desired him to transfer it to some other person, if he could not himself conveniently undertake it.—I have now the honor to inform you; Sir, that I have received Letters of administration with the will annexed, after having given Bond with the most satisfactory security for the faithful performance of the trust. My object therefore in troubling you with this letter, Sir, is to request that you will be so good as to furnish me with the certificates of the Stock held by Genl K. both in the Public funds  & the Bank of Columbia, that I may lay them before the appraizers appointed by the Orphan’s Court, to ascertain the value of the personal Estate left by Genl K.As this is a trust of considerable importance, & one in wh: you, Sir, must feel some interest, I will avail myself of this occasion, (altho’ I may obtrude a longer letter upon you than I ought) to mention the manner in wh: I intend to proceed. As I am sensible that nothing so much embarrasses the faithful execution of such trusts, as the converting property into money and then suffering the funds to mingle indiscriminately with others, and become liable to be divested to other uses, until they are at length irretrievable. I have resolved, upon receiving the Certificates of Stock, and after an appraizment of it, to deposit them in the hands of one of my sureties in the Bond and there let them remain till the Court shall order a sale of some of the Stock. I shall thus place the funds far enough out of my own reach, to avoid the embarrassment above mentioned, and what is scarcely less dangerous, in these peculiar days of immoral influences, the temptation wh: no one ought to encounter unnecessarily, since we have seen how many strong men have yielded.In addition to the public notice in the newspapers of my administration, I have, already written to Genl Armstrong & he has appointed Counsel to prosecute his claim in the Orphan’s Court here.—I shall notify Mr Politicon, on his return to this place, to take a similar step in behalf of Major Estuo, the nephew of Genl K.—& shall write by the first opportunity to Mr Zeltner, to prosecute his claim.—For I am resolved to decide nothing myself in relation to the several claims but let them interplead & contest them in the Orphan’s Court, taking appeals if they please, to a superior tribunal, & not to pay one Dollar to any one, without the authority & order of the Court, that I may exonerate myself & sureties  from all future responsibility not only legal but moral.—If none of the claims shd be allowed by the Court, then a question may arise how far the will can be executed compatibly with the Laws of Virginia & Maryland,—wh: regard with jealousy the education of that description of persons, to the Extent provided for by the Will. If the will shd be defeated on such ground, the funds would probably be subject by a Law of Maryland wh: provides, that all funds remaining in the hands of Executors or administrators & wh: cannot be appropriated legally to any other purpose, shall go into the funds for the support of schools.—In any event I shall always avail myself of the Counsel of my good friend Mr Wirt, and your own, if you will permit me, Sir, to do so, not only in this particular, but in any other Emergency wh: may arise in the progress of the business.—I called to day upon the worthy Mr Barnes. He offers me Every facility in his power & promises me an account of his transactions, in the business, as soon as I shall receive the Certificates of Stock. He speaks with enthusiasm of Genl Kosciuszko, and gave me as kind a reception as if I had been his relation, instead of his mere legal representative.—With the highest respect & esteem, I am, Sir, Your faithful most ob: St:Benjamin L. Lear